Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2004

USA v. Sparrow
Precedential or Non-Precedential: Precedential

Docket No. 02-3571




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Sparrow" (2004). 2004 Decisions. Paper 380.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/380


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 02-3571


                           UNITED STATES OF AMERICA

                                            v.

                                 GAYLORD SPARROW,

                                                       Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 99-cr-00290)
                      District Judge: Honorable Harvey Bartle, III


                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 23, 2004

               Before: ROTH, AMBRO, and CHERTOFF, Circuit Judges

                               (Opinion filed June 15, 2004)

Stephen J. Binhak, Esq.
3103 Philmont Avenue
Huntingdon Valley, PA 19006

      Attorney for Appellant

Patrick L. Meehan
United States Attorney
Laurie Magid
Deputy United States Attorney
Emily McKillip
Assistant United States Attorney
Judy Goldstein Smith
Assistant United States Attorney
615 Chestnut Street
Philadelphia, PA 19106

       Attorneys for Appellee


                   ORDER AMENDING PUBLISHED OPINION

AM BRO, Circuit Judge

            It is now ordered that the published Opinion in the above case filed June 15,
2004, be amended as follows:

              On page three, in footnote 3, second line, delete the hyphen (– ) between the
words “opinion” and “United”, and replace it with a period, followed by two spaces, the
word “See” and a space. The lines should read, “We did address it, however, in a not
precedential opinion. See United States v. Morgan, 33 Fed. Appx. 603 (3d Cir. 2002).”


                                          By the Court,


                                          /s/ Thomas L. Ambro, Circuit Judge


Dated: August 3, 2004




                                            2